Citation Nr: 0103213	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  93-14 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to June 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's claim was remanded for 
additional development in July 1997.  It is again before the 
Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The evidence of record does not show that the veteran 
currently has PTSD related to stressful incidents of his 
period of military service.

3.  The veteran is not shown to have an acquired psychiatric 
disorder that is causally or etiologically related to his 
period of military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated as a result of military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act").  In this regard, the 
Board notes that the veteran's service medical records were 
obtained, as well as medical records dated following service.  
In addition, the veteran was afforded VA examinations and was 
present at a hearing before the RO.  The Board at this time 
is unaware of any additional records to be obtained and is 
ready to proceed on the merits.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(d); see also 38 U.S.C.A. § 1154(b).  If the VA 
determines that the veteran did not engage in combat, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998) (citations omitted); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).

In this case, the veteran's personnel records reflect that he 
served on active duty from February 1971 to June 1972.  The 
records further reflect that he served in the Republic of 
Vietnam from December 1971 to June 1972.  His military 
occupational specialty was as a cook.  His first unit of 
assignment in Vietnam was with the Headquarters Company of 
the 3rd Squadron of the 17th Air Cavalry from December 1971 to 
March 1972.  His second assignment was with the Command 
Aircraft Company from March 1972 to June 1972.  He received 
the National Defense Service Medal, Vietnam Service Medal and 
Republic of Vietnam Campaign Medal, with 60 device, during 
his period of service.  He was discharged from service in 
June 1972 with a discharge for service under other than 
honorable conditions.  He was awarded this discharge in lieu 
of trial by court-martial for possession of heroin.  (An 
administrative decision by the Detroit RO in August 1972 
determined that the discharge was not a bar to VA benefits).

The veteran's records do not reflect, and he has not alleged, 
that he received any of the decorations or awards 
traditionally associated with someone having engaged in 
combat such as the Combat Infantryman Badge, Purple Heart, or 
other awards signifying valor that could support a finding of 
having engaged in combat.  In light of the absence of such 
awards, the veteran must show by other evidence that he 
engaged in combat.  The Board notes that VAOPGCPREC 12-99 
advises that determinations as to whether a veteran engaged 
in combat with the enemy must be made on a case-by-case 
basis.  For the reasons set forth below, the Board finds that 
the veteran did not engage in combat during his period of 
active duty.  Therefore, the veteran must provide credible 
corroborating evidence to establish the occurrence of a 
claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), (The appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor).  See also Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  (Noncombat stressor must be corroborated by credible 
supporting evidence).

The veteran has alleged a number of stressors since the 
inception of his claim in 1992.  At different times during 
the development of his claim the veteran has alleged, either 
through written statements, statements to medical personnel, 
or testimony at his RO hearing, the following stressors: he 
performed guard duty at his unit, his unit took daily rocket 
and mortar fire, he felt guilt and responsibility for the 
death of a fellow soldier, he did not receive any mail from 
home, and his pay was messed up while in Vietnam.  His main 
stressor has been expressed as he either witnessed the 
shooting deaths of several Vietnamese children as they 
attempted to steal rations from his truck, or he participated 
in the shooting of the children while they tried to steal the 
rations. 

The Board notes that, at the time the veteran submitted his 
claim for entitlement to compensation benefits in February 
1992, he alleged that he had suffered a gunshot wound (GSW) 
in service.  However, a review of his service medical records 
(SMRs) is negative for any evidence of a GSW.  Further, the 
SMRs are also negative for any treatment or diagnosis of any 
type of acquired psychiatric disorder.

The veteran spouse submitted a statement in April 1992.  She 
did not address any of the veteran's claimed stressors other 
than those related to mail and pay.  She noted that the 
veteran had a lot of anger in Vietnam because of his mail and 
pay problems.  She said that he turned to drugs and alcohol 
and has continued his polysubstance abuse since service.

Associated with the claims file are private treatment records 
from the Hurley Medical Center, 1973 to 1977; Mercy Health 
Service North, December 1991; Bay Medical Center, August 
1993; and, Genesys Regional Medical Center, February 1994.  
The various records reflect treatment provided to the veteran 
for psychiatric-related diagnoses, polysubstance abuse and 
contusions and fractures beginning in October 1973.  The 
veteran is noted in a "history" provided by him at Hurly in 
October 1973 of having serious medical problems since his 
service in Vietnam.  However, none of the records relate a 
psychiatric disorder to any incident of service.  Nor do they 
provide a diagnosis of PTSD or discuss any of the veteran's 
alleged stressors.  

The veteran was afforded a VA psychiatric examination in May 
1992.  At that time, he did not make any reference to his 
stressor involving the shooting of the children.  In fact, no 
stressors related to Vietnam are recorded.  The veteran was 
diagnosed with continuous alcohol and marijuana abuse.

Associated with the claims file are VA hospital summaries for 
the period from February to March 1993, and for the period 
form October to November 1993.  The first summary reflects 
that the veteran was treated for adjustment disorder with 
anger, chronic polysubstance dependency, and chronic alcohol 
dependency.  The veteran was noted to complain of having 
nightmares of his Vietnam War experience.  No diagnosis of 
PTSD was provided and the adjustment disorder diagnosis was 
not linked to any incident of service.  The second summary 
reflects that the veteran was admitted for problems with 
alcohol and drugs.  He was diagnosed with continuous polydrug 
and alcohol dependency.  The summary did note that the 
veteran was to seek follow-up at a PTSD group therapy in an 
outpatient setting and then as an inpatient when a bed was 
available.

The veteran testified at a hearing at the RO in December 
1993.  The veteran testified that he arrived in Vietnam in 
December 1971.  He served his entire tour as a cook and was 
stationed in Phu Loi.  He testified that the one event that 
stood out the most was when he was riding "shotgun" on a 
ration truck.  He said that three little kids jumped on the 
back of the truck to steal rations.  They jumped off with 
some boxes.  His truck stopped as did the jeep behind them.  
The veteran said that the soldiers in the jeep shot the kids 
and he and others picked up the rations, threw them in the 
truck and took off.  He said that the kids were 10 to 11 
years old.  He said that a first lieutenant and sergeant were 
the ones in the jeep.  He did not recall if a military police 
(MP) report was filed as they left the area immediately.  The 
veteran further testified that he had to stand occasional 
guard duty at his base camp.  He said the enemy did attack 
the base on a couple of occasions.  He also said that his 
base had rocket attacks every night, and sometimes during the 
day.  These attacks started approximately his second night in 
Vietnam.  The veteran gave further testimony as to not 
receiving any mail from home.  He also said that he was not 
getting paid.  He became depressed and got involved with the 
wrong crowd.  He began to drink and use drugs, including 
heroin.  The veteran further testified about his psychiatric 
treatment after service, beginning in 1973 at Hurly.  

The veteran was first diagnosed with PTSD in a VA discharge 
summary for a period of hospitalization from June 1994 to 
August 1994.  The summary noted that psychological testing 
revealed that symptoms of PTSD were suggested in his 
responses to structured interview questionnaires and other 
self-report instruments.  The veteran related a stressor in 
group therapy where he felt responsible for the death of 
another soldier and suffered from guilt associated with the 
death.  

Another VA discharge summary, for the period from December 
1993 to January 1994, also noted a diagnosis of PTSD, 
although a primary diagnosis of adjustment disorder, with 
mixed emotions and conduct, was the main condition treated.  
The summary did not give any details regarding the veteran's 
diagnosis of PTSD and did not discuss any of his alleged 
stressors.

The veteran's case was remanded for additional development in 
July 1997.  In August 1997, the RO requested that the veteran 
provide amplifying information regarding his claimed 
stressors.  However, the veteran did not respond to the RO's 
letter.  In a statement dated in November 1997, the veteran's 
representative said that the appellant's stressors were 
detailed in his hearing testimony.

In December 1997, the RO attempted to verify the veteran's 
stressors by submitting them to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)).  The 
USASCRUR responded in July 1998 with an extract of an 
Operational Report - Lessons Learned (OR-LL) submitted by the 
1st Aviation Brigade (1st Avn Bde), the higher headquarters 
for the veteran's unit.  The USASCRUR response said that the 
report revealed the 1st Avn Bde's missions, locations and 
significant combat activities.  However, they were unable to 
verify if the area of Phu Loi, the veteran's base camp, was 
attacked during the dates he provided.  

The veteran was afforded a VA examination in September 1998, 
to include psychological testing.  The testing report 
indicated that the veteran reported his main stressor as when 
he was ordered by an officer to shoot three enemy subjects in 
the process of raiding a supply convoy.  The veteran later 
learned that the enemy subjects were children.  The report 
detailed the specific tests administered and the various 
scores achieved.  The report summary stated that the veteran 
was an active participant in the killing of three children.  
His presentation, self-report, description of symptoms and 
history, as well as his recounting of the signal Vietnam 
experience were compelling.  The results of the PTSD-specific 
tests all validated a PTSD diagnosis.  The Minnesota 
Multiphasic Personality Inventory (MMPI-2) profile obtained 
by the veteran did not rule out the presence of additional 
diagnoses but did provide further support of the PTSD 
diagnosis on the basis of both symptom complaints and the 
supplementary scales profile.

The report of the VA psychiatric examination noted the 
veteran's stressor involving the rations truck.  In this 
instance, the veteran related that he, and several other 
soldiers, were ordered to open fire on the children but that 
he did not know if he hit anyone.  The children were killed.  
He reported general stressors of being on guard duty and of 
fire coming in and having to be vigilant regarding his 
surroundings as well as not receiving his pay or mail which 
made him feel abandoned and more vulnerable to stress.  The 
initial diagnosis was dysthymia, rule out PTSD.  However, the 
examiner added a comment wherein he stated that a review of 
the psychological testing confirmed the diagnosis of PTSD.  

In May 1999, the RO requested that if the psychiatric 
examiner was confirming a diagnosis of PTSD, then a specific 
stressor must be identified as the primary cause of the PTSD.  
In a Memorandum, dated in May 1999, the VA psychiatric 
examiner replied that the records had been reviewed.  The 
only specific stressor the veteran identified was seeing 
Vietnamese children being shot at and his involvement.  

Finally, the veteran's spouse submitted a statement in March 
2000.  She discussed the veteran's polysubstance abuse and 
conduct in detail, from his discharge from service until the 
date of her statement.  However, she provided no evidence in 
support of any of the veteran's claimed stressors.

Based on this evidence the Board finds that the veteran is 
not shown to have an acquired psychiatric disorder that is 
related to service.  With the exception of PTSD there is no 
suggestion from the evidence that any other acquired 
psychiatric disorder was related to service.  In this regard, 
no psychiatric disorder was shown to have been manifested 
during service and no health care professional has offered an 
opinion that any psychiatric disorder was in any way related 
to the veteran's service.

With respect to PTSD, in reviewing the evidence of record the 
Board notes that the veteran has received several diagnoses 
of PTSD from VA health care providers, beginning in 1994.  
Specifically, his diagnosis of PTSD was related to his 
Vietnam service by the VA psychologist and psychiatrist in 
September 1998.  Moreover, the September 1998 diagnoses were 
related to the veteran's unverified claimed stressor 
involving the shooting of Vietnamese children.  No other 
stressor claimed by the veteran was reported as supporting a 
diagnosis of PTSD.

The Board notes that the veteran's case was remanded in July 
1997 in order for him to provide more detail regarding his 
alleged stressors.  However, he did not provide any further 
information, to include providing any information regarding 
the soldier whose death he felt responsible for with guilt 
for his actions.  Further, his representative stated that the 
stressors were set forth in the veteran's December 1993 
hearing testimony.  An attempt was made to verify the 
veteran's stressors, to include his unit being attacked, by 
contacting the USASCRUR.  However, their report did not 
provide any evidence to support the stressor involving the 
shooting of the children, and they could not provide any 
verification of the veteran's unit coming under attack during 
the dates he provided.  

In summary, the Board has considered the veteran's 
statements, the statements from his spouse, as well as his 
testimony at the December 1993 hearing.  The Board has also 
considered the medical evidence of record.  However, as noted 
previously, service connection for PTSD requires diagnosis of 
the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  While the sufficiency of a 
stressor to support a diagnosis of PTSD is a medical 
determination, a noncombat veteran's stressors still must be 
verified by credible corroborating evidence.  See Cohen, 10 
Vet. App. at 143-144; Dizoglio, 9 Vet. App. at 166; Doran, 6 
Vet. App. at 289.

In this case, the veteran's records do not show that he 
engaged in combat.  Further, the stressor involving the 
shooting of the children was not verified by the USASCRUR or 
by any other evidence in the claims file.  None of his other 
claimed stressors have been identified as sufficient to 
support a diagnosis of PTSD.  In short, the veteran has not 
submitted evidence to show that he engaged in combat.  
Moreover, he has not submitted corroborating evidence to 
verify any of his claimed noncombat stressors.  Accordingly, 
in light of the veteran's failure to establish a verified 
stressor, his claim of entitlement to service connection for 
PTSD must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the veteran's PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. 
§ 3.102 (2000).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

